         Case: 3:21-cv-00373-wmc Document #: 6 Filed: 07/27/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 ANGELO LEHN,
                                                                               ORDER
         Plaintiff,
                                                                     Case No. 21-cv-373-wmc
 v.
 CHIPPEWA COUNTY JAIL, et al.
         Defendants.

 ANGELO LEHN,
                                                                               ORDER
         Plaintiff,
                                                                     Case No. 21-cv-375-wmc
 v.
 OFFICER MUNSON,
         Defendant.

        On June 22, 2021, I entered orders assessing plaintiff Angelo Lehn an initial partial

filing fee of $17.00 for filing each the above cases, which were due July 13, 2021. Now plaintiff

filed a letter stating that he cannot pay the initial partial filing fees, which I will construe as a

motion to waive the initial partial filing fee.

        In 28 U.S.C. § 1915, Congress has dictated the manner in which prisoners must pay

the fees for filing federal lawsuits and appeals, and I have no discretion to modify this method.

In calculating the amount of plaintiff’s initial partial payment in this case, I used the trust fund

account statement plaintiff submitted in support of his for leave to proceed without prepaying

the fee. The trust fund account statement shows that plaintiff has had deposits made to his

account, which I was able to calculate plaintiff’s initial partial filing fee for each case to be

$17.00. Therefore, I will deny without prejudice plaintiff’s motion to waive the initial partial

filing fees.

        However, I will give plaintiff an extension of time until August 27, 2021, to submit the

$17.00 initial partial payments. If by August 27, plaintiff is still unable to pay the $17.00
        Case: 3:21-cv-00373-wmc Document #: 6 Filed: 07/27/21 Page 2 of 2




initial partial payments, plaintiff should submit an updated trust fund account statement or

other documentation that shows how his financial situation has changed.



                                               ORDER

        IT IS ORDERED that:

        1.         Plaintiff Angelo Lehn’s motion to waive the initial partial payments in the above

cases is DENIED without prejudice.

        2.         Plaintiff may have an enlargement of time to August 27, 2021, in which to

submit a check or money order payable to the clerk of court in the amount of $17.00 for each

case (total $34.00) or to submit an updated trust fund account statement.

        3.         If, by August 27, 2021, plaintiff fails to make the $17.00 initial partial

payments, or to show cause for his failure to do so, plaintiff will be held to have withdrawn the

actions voluntarily and the cases will be closed without prejudice to plaintiff’s filing the cases

at a later date.


                   Entered this 27th day of July, 2021.

                                         BY THE COURT:


                                         /s/
                                         PETER OPPENEER
                                         Magistrate Judge
